Case 18-50816-K.]C Doc 7 Filed 11/13/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter 1 l

In re:
Case No. 17-12560 (KJC)

WOODBRIDGE GROUP OF COMPANIES, LLC,
et al. ,l (Jointly Administered)

Debtors.

 

WOODBRIDGE GROUP OF COMPANIES, LLC;
WOODBRIDGE MORTGAGE INVESTMENT

FUND 3, LLC,
Adversary Proceeding
Plaintiffs, Case No. 18-50816 (KJC)

VS.
Ref. Docket Nos. 4, 5 & _[g_

ANDREW COSTA; COSTA FINANCIAL
INSURANCE SERVICES CORP.; PROVIDENCE
TRUST GROUP FBO ANDREW COSTA IRA,

Defendants.

 

 

ORDER APPROVING STIPULATION EXTENDING
TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT AND
ADJOURNING PRETRIAL CONFERENCE

Upon consideration of the Certif`lcation of Counsel;2 and upon review of such

certification and the Parties’ Stl`pulation Extendz'ng Timefor Defendants to Respona’ to Complaz`nt

 

' The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.

The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423. Due to the large number of debtors in these cases, which are being jointly administered f`or
procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
numbers, and their addresses are not provided herein. A complete list of this information may be obtained on the
website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
undersigned counsel for the Debtors.

2 Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the

Certif`lcation of` Counsel.

01 :2384()221.1

 

 

Case 18-50816-K.]C Doc 7 Filed 11/13/18 Page 2 of 2

and Aa’journing Prel‘rl`al Conference attached hereto as EXhibit l (the “Stipulation”); and good
and sufficient cause appearing therefor,

IT IS HEREBY ORDERED that:

l. The Stipulation is approved

2. The time for the Defendants to answer or otherwise respond to the Plaintiffs’
Complaint [Adv. D.I. l] is extended through and including December 17, 2018.

3. The Pretrial Conference is adjourned until the first omnibus hearing following the
omnibus hearing currently set for December 19, 201 8.

4. The Parties’ deadline to conduct the attorney conference required by Local Rule
70]6-1(a) shall be the date that is seven (7) days prior to such rescheduled Pretrial Conference.

5. This Order is without prejudice to the rights of any Party to seek a further

extension if and as appropriate

Dated; … 133 ,2018 “ "7\ ((j ,_
Wilmington, Delaware /\./\ /\ UW/

KEvIN J. CA'RESY
UNITE sTAT ANKRU TC JUDGE

 

01 :23840221.1

 

 

